IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. PD-0018-20



                        RAY GENE ARRINGTON, Appellant

                                            v.

                               THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FIRST COURT OF APPEALS
                         HARRIS COUNTY

             Per curiam.

                                       ORDER

      Appellant pled guilty to driving while intoxicated and the trial court sentenced him

to confinement for one year, probated for eighteen months and a fine of $500. The Court of

Appeals affirmed the conviction. Arrington v. State, No. 01-17-00859-CR (Tex. App. —

Houston [1st], delivered July 2, 2019). On January 8, 2020, Appellant filed a petition for

discretionary review. However, Appellant has died and counsel for Appellant has filed a

motion to dismiss the petition for discretionary review and permanently abate the appeal.
                                                                               Arrington - 2

       Under Tex.R.App.Pro. 7.1(a)(2), if an appellant in a criminal case dies after an appeal

is perfected but before the appellate court issues the mandate, the appeal will be permanently

abated. See Graham v. State, 991 S.W.2d 802 (Tex. Crim. App. 1998). Therefore,

Appellant’s motion is granted, Appellant’s petition for discretionary review is dismissed, and

the First Court of Appeals is directed to withdraw its prior opinion and permanently abate the

appeal of this case.

Delivered January 29, 2020
Do not publish